AMENDED AND RESTATED
MANAGEMENT AND FEE AGREEMENT

                  AMENDED AND RESTATED MANAGEMENT AND FEE AGREEMENT (this
“Agreement”), dated as of February 20, 2004, between BUFFETS, INC., a Minnesota
corporation (the “Company”) and CxCIC LLC, a Delaware limited liability company
(“CIC”).

                  WHEREAS, the Company desires for CIC to provide certain
ongoing advisory and management services to the Company, and CIC is willing to
provide such services subject to the terms and conditions contained herein;

                  WHEREAS, the parties hereto wish to amend and restate the
Management and Fee Agreement, dated as of October 2, 2000, between the Company
and CIC as more fully set forth herein, among other things, to allow for the
prepayment of certain fees payable to CIC;

                  NOW, THEREFORE, for good and valuable consideration, the
receipt of which is hereby acknowledged, the parties hereto agree as follows:

                  Section 1. Services. During the term of this Agreement, CIC
shall provide such acquisition and financial advisory services (the “Services”)
to the Company and its subsidiaries as the Board of Directors of the Company
shall reasonably request, including without limitation: providing general
business advice, including recommendations as to, and identification of,
acquisitions and dispositions of operating entities; structuring and negotiating
transactions and recommending positions in or securities of selected entities;
identifying, structuring and obtaining bank, institutional and other sources of
financing needed or appropriate in connection with any proposed transaction,
arranging appropriate introductions and marketing the financing proposals; and
supervising the preparation and review of all documents required to complete
each transaction.

                  Section 2. Compensation. (a) In consideration of the Services
previously provided and to be provided in accordance with Section 1, the Company
shall pay to CIC an advisory and management fee equal to 2% of Consolidated
EBITDA of the Company for each calendar year. All fees shall be pro-rated for
partial years. The Company shall pay CIC fees in arrears thirteen times a year
within two weeks of the end of each of the Company’s thirteen fiscal periods,
subject to the 2% limit described above. For the purposes of this Agreement, the
term “Consolidated EBITDA” shall have the meaning ascribed thereto in the Credit
Agreement among Buffets Holdings, Inc., the Company, as borrower, the several
lenders from time to time parties thereto, Lehman Brothers Inc. and FleetBoston
Robertson Stephens Inc., as co-lead arrangers and joint book-running managers,
Lehman Commercial Paper Inc., as administrative agent, Fleet National Bank, as
syndication agent and First Union National Bank, as documentation agent, dated
as of October 2, 2000 (the “Credit Agreement”).

                  (b)  At either party’s election, the advisory and management
fee referred to in Section 2(a) of this Agreement shall be prepaid by the
Company to CIC on December 31 of a given year in advance of the next succeeding
calendar year (a “Prepayment Election”). In the event of a Prepayment Election,
the amount to be prepaid (the “Prepayment Amount”) shall be equal to the product
of (x) 2% of the Company’s reasonably projected EBITDA (“Projected EBITDA”) for
the next succeeding calendar year and (y) 0.95. Should the actual Consolidated
EBITDA for the period covered by the Prepayment Election differ from the
Projected EBITDA for such period, the product of (x) such difference and (y)
0.02 shall be paid to the Company or CIC, as applicable, by the other party no
later than March 31 of the next succeeding calendar year. In the event that an
event of default under any debt instrument of the Company has occurred and is
continuing and the Prepayment Amount has been paid for the calendar year in
which such event of default occurred, CIC shall promptly return to the Company
an amount equal to the product of (x) the Prepayment Amount and (y) a fraction,
the numerator of which is the number of months remaining in the calendar year
(including the month in which such event of default has occurred) and the
denominator of which is 12. Notwithstanding anything to the contrary set forth
in this Section 2(b), on the first day in any year upon which the full amount of
the advisory and management fee payable with respect to such year shall be
permitted to be paid, such full amount shall be paid, and upon the first day
upon which any partial amount of the advisory and management fee that would have
been payable with respect to any prior year except for the provisions of the
immediately preceding sentence, such partial amount shall be paid.
Notwithstanding anything herein to the contrary, a Prepayment Election may not
be made for any period in which the Prepayment Amount would exceed $10.0
million.

                  (c)  If the Company is involved in any acquisitions,
dispositions or sale of the Company or Buffets Holdings, Inc., financings or
similar transactions with respect to which CIC provides services, a 1%
investment banking fee shall also be paid by the Company to CIC.

                  Section 3. Reimbursement. CIC and its affiliates shall be
entitled to reimbursement of all out-of-pocket expenses (including, without
limitation, legal, accounting, consulting and travel fees and expenses) incurred
in connection with the performance of this Agreement (other than salary expenses
and associated overhead charges), which amounts shall be promptly reimbursed by
the Company upon request.

                  Section 4. Indemnity. (a) None of CIC or its affiliates or any
of their respective partners, officers, directors, stockholders, affiliates,
agents or employees (each an “Indemnified Party”) shall have any liability to
the Company for any services provided pursuant to this Agreement, except as may
result from such Indemnified Party’s gross negligence or willful misconduct.

                  (b)  The Company hereby agrees to indemnify each Indemnified
Party from and against all losses, liabilities, damages, deficiencies, demands,
claims, actions, judgments or causes of action, assessments, costs or expenses
(including, without limitation, interest, penalties and reasonable fees,
expenses and disbursements of attorneys, experts, personnel and consultants
reasonably incurred by the Indemnified Party in any action or proceeding between
the Company and the Indemnified Party or between the Indemnified Party and any
third party, or otherwise) based upon, arising out of or otherwise in respect of
this Agreement or any Indemnified Party’s equity interest in the Company. To the
extent that the foregoing indemnification is not permitted by law, each of the
Indemnified Parties and the Company shall be subject and entitled to
contribution based upon the relative benefits (in the case of CIC, not to exceed
in any event the amount of fees paid to CIC hereunder) received by each and, if
legally required, based upon the relative fault of each of the Indemnified
Parties and the Company.

                  Section 5. Assignment. This Agreement may not be assigned by
any party hereto without the written consent of the other party; provided, that
the Company shall be entitled to assign this Agreement to any person that is an
affiliate of the Company or that otherwise assumed or is a successor to
substantially all of the assets and the liabilities of the Company; provided
further, that CIC shall be entitled to assign this Agreement to any person that
is an affiliate of CIC and that is reasonably able to provide the Services
required hereby.

                  Section 6. Modification. This Agreement may not be modified or
amended in any manner other than by an instrument in writing signed by the
parties hereto, or their respective successors or assigns.

                  Section 7. Entire Agreement. This Agreement constitutes the
entire agreement between the parties with respect to the subject matter hereof
and supersedes any prior agreement or understanding among them with respect to
such subject matter.

                  Section 8. Notices. Any notice or other communication required
or permitted hereunder shall be in writing and shall be delivered personally,
sent by facsimile transmission or sent by certified, registered or express mail,
postage prepaid and return receipt requested. Any such notice shall be deemed
given when so delivered personally or sent by facsimile transmission or, if
mailed, five (5) days after the date of deposit in the United States mails, as
follows:

    (a)   if to CIC, to:                  CxCIC LLC        c/o Caxton-Iseman
Capital, Inc.        500 Park Avenue, Floor 8        New York, New York  10022 
               Attention: Frederick J. Iseman        Telephone: (212) 774-5801 
      Facsimile: (212) 832-9450                 with a copy to:                
Paul, Weiss, Rifkind, Wharton & Garrison LLP        1285 Avenue of the Americas 
      New York, New York 10019                 Attention: Carl L. Reisner, Esq. 
      Telephone: (212) 373-3017        Facsimile: (212) 757-3990                
      (b)  if to the Company, to:                 Buffets, Inc.        1460
Buffet Way        Eagan, Minnesota 55121                 Attention: Kerry A.
Kramp        Telephone: (651) 365-2757        Facsimile: (651) 365-0911 

Any party may, by notice given in accordance with this Section to the other
party, designate another address or person for receipt of notices hereunder.

                  Section 9. Governing Law; Submission to Jurisdiction. All
questions concerning the construction, validity and interpretation of this
Agreement will be governed by and construed in accordance with the internal law
(and not the law of conflicts) of the State of New York.

                  Section 10. Termination. This Agreement may be terminated by
mutual consent of the parties hereto. The provisions of Section 4 and the
obligations of the Company under Section 2 (including, without limitation,
rights to future payment in accordance with Section 2(c)) and Section 3 with
respect to any compensation or reimbursement for expenses shall not be
determined without the prior written consent of CIC.

[Signature page follows.]

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the parties hereto have executed this Agreement on
the date first written above.

 



BUFFETS, INC.               By: /s/ R. Michael Andrews Jr.                Name:
R. Michael Andrews, Jr.    Title: Chief Financial Officer                    
             



CxCIC LLC               By: /s/ Fred Iseman                                
  Name: Fred Iseman     Title: Chairman                  